—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered February 22, 2000, which denied defendant landlord’s motion to vacate or modify the judgment entered October 26, 1999, unanimously affirmed, without costs.
The landlord’s motion to vacate or modify the judgment was properly denied for failure to show fraud, misrepresentation or other misconduct in its procurement, or other ground for vacat*260ing a judgment under CPLR 5015 (a). The amount of rent, if any, owed for the period between July 1991 and October 1995 can have no possible relevance to the calculation of damages in the judgment, which was limited to overcharges collected by the landlord from 1986 through June 1991. Inasmuch as the August 1996 Division of Housing and Community Renewal order expressly prohibited the tenants from either collecting a judgment or offsetting rent prior to the expiration of the period that the landlord had to seek administrative review, the alleged withholding of rent cannot be considered as an offset of the overcharge. Concur — Rosenberger, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.